t c memo united_states tax_court jackie h hunt petitioner v commissioner of internal revenue respondent docket no filed date hugh o mussina for petitioner audrey m morris for respondent memorandum opinion goeke judge on date respondent issued a notice of final_determination disallowing petitioner’s claim_for_abatement of interest on income_tax liabilities for petitioner timely filed a petition with this court on date for review of respondent’s failure to abate interest the issue for decision is whether petitioner is entitled to an abatement of interest under sec_6404 we hold that sec_6404 does not apply background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in mason texas at the time she filed her petition on her federal_income_tax return petitioner claimed a dollar_figure loss from yuma mesa jojoba ltd the partnership this court in cactus wren jojoba ltd v commissioner tcmemo_1997_504 filed date upheld the commissioner’s determination denying research and experimental deductions of dollar_figure taken by the partnership for on date petitioner’s claimed loss was disallowed in a tax calculation which was made pursuant to the partnership level proceedings resulting in a deficiency in her federal_income_tax of dollar_figure on date respondent issued a statutory_notice_of_deficiency to petitioner for the taxable_year determining additions to tax pursuant to sec_6653 and and on date petitioner filed a claim_for_abatement of the interest with respect to the deficiency determination on date petitioner paid the dollar_figure deficiency unless otherwise indicated all section references are to the internal_revenue_code petitioner challenged the imposition of the additions to tax to this court on date the court in an opinion sustained the commissioner’s determination with respect to the additions to tax hunt v commissioner tcmemo_2001_15 on date respondent issued a notice of final_determination disallowing petitioner’s claim for interest abatement for petitioner filed a timely petition and an amended petition for review of respondent’s failure to abate interest discussion where the commissioner abuses his discretion in failing to abate interest under sec_6404 this court may order abatement sec_6404 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 in her petitions petitioner’s only allegation is that respondent abused his discretion by failing to apply sec_6404 in her petitions and on brief petitioner relies solely on sec_6404 sec_6404 was added to the code by sec_6404 requires the suspension of interest if the taxpayer timely files a return and the secretary fails to notify the taxpayer of the liability and a basis for the liability before year months with respect to taxable years beginning after date and before date from the later of the date on which the return is filed or the due_date of continued sec_3305 of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 pursuant to rra sec_6404 is effective only for tax years ending after date nerad v commissioner t c memo consequently sec_6404 does not apply because petitioner is seeking an abatement of interest on her income_tax liabilities for the taxable_year petitioner expressly states on brief that she is not seeking relief under any subsection other than sec_6404 she raises no other issues and has presented no other facts or evidence to establish that she is entitled to interest abatement if sec_6404 does not apply based on the foregoing we hold that petitioner is not entitled to an abatement of interest on the deficiency in income_tax for for respondent decision will be entered continued the return without regard to extensions since sec_6404 was enacted various subsections have been redesignated petitioner mistakenly relies on effective date language relating to current sec_6404 not sec_6404 as explained above sec_6404 is only effective for tax years ending after date
